Third District Court of Appeal
                               State of Florida

                         Opinion filed January 13, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1855
                         Lower Tribunal No. 81-26663
                            ________________


                               Joel McFarlane,
                                    Appellant,

                                         vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Lisa S. Walsh,
Judge.

     Joel McFarlane, in proper person.

     Ashley Moody, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before FERNANDEZ, LINDSEY, and GORDO, JJ.

     LINDSEY, J.
        Joel McFarlane appeals an order denying post-conviction relief under Florida

Rule of Criminal Procedure 3.850 following an evidentiary hearing. McFarlane,

convicted of (1) sexual battery with a deadly weapon and (2) battery as a lesser

included offense, was sentenced to life imprisonment. Because the trial court

correctly determined McFarlane failed to show ineffective assistance of counsel, we

affirm.

   I.      BACKGROUND
        The crimes for which McFarlane was convicted were perpetrated in 1981.

McFarlane was arrested in 2013 after a DNA hit from the victim’s rape kit identified

him as the perpetrator. Represented by court-appointed trial counsel, McFarlane

was found guilty of (1) sexual battery with a deadly weapon and (2) battery as a

lesser included offense. He was sentenced to life imprisonment. On direct appeal,

this Court affirmed McFarlane’s conviction in a per curiam opinion. McFarlane v.

State, 184 So. 3d 534 (Fla. 3d DCA 2016).

        In February of 2018, McFarlane filed a pro-se motion under Florida Rule of

Criminal Procedure 3.850. He argued ineffective assistance of counsel on numerous

grounds: failure to provide an expert witness, failure to give a jury instruction

regarding spoliation of DNA evidence, and the selection of a prejudiced jury. In

July of 2019, after obtaining private counsel, McFarlane amended the motion. In




                                          2
adopting and incorporating the initial motion, the amended motion set forth no

additional grounds purporting to establish ineffective assistance of counsel.

          In August of 2019, the trial court conducted an evidentiary hearing on the

motion. McFarlane’s trial counsel testified at the hearing consistent with an affidavit

she had provided prior to the hearing. The State’s serologist who had testified at

McFarlane’s trial also testified. After the evidentiary hearing, the trial court entered

a five-page order denying McFarlane’s motion. McFarlane timely appealed. 1

    II.      ANALYSIS
          When the trial court denies a 3.850 motion alleging ineffective assistance of

counsel after it holds an evidentiary hearing, a mixed standard of review applies.

Wickham v. State, 124 So. 3d 841, 858 (Fla. 2013). Questions of fact are reviewed

for competent and substantial evidence, while questions of law are reviewed de

novo. Id.

             a. Ineffective Assistance of Counsel Claims

          To demonstrate ineffective assistance of counsel, McFarlane must show that

(1) counsel’s performance was so deficient that he or she did not provide the

representation guaranteed by the Sixth Amendment and (2) that counsel’s deficient

performance prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687


1
  Thereafter, McFarlane’s privately obtained counsel moved to withdraw. This
Court granted that motion and denied McFarlane’s motion for appointment of
appellate counsel.

                                            3
(1984). To satisfy the deficient performance prong, McFarlane “must identify the

acts or omissions of counsel that are alleged not to have been the result of reasonable

professional judgment.” Id. at 690. The prejudice prong requires McFarlane to show

“there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Id. at 694.

      McFarlane claims his trial counsel’s failure to call an expert witness to testify

about the sperm taken from the victim’s rape kit constituted ineffective assistance of

counsel. We disagree. At trial, the State introduced expert testimony regarding the

sperm that was collected from the victim’s rape kit. Some of this testimony came

through the DNA analyst, Ms. Saveedra. McFarlane’s counsel conferred with

Saveedra and with another expert, Dr. Renee Herrera. McFarlane did not call Dr.

Herrera as a witness.

      At the hearing below, McFarlane’s trial counsel testified that she considered

calling Dr. Herrera but made a “strategic decision” against it. After interviewing Dr.

Herrera, McFarlane’s counsel declined to call Dr. Herrera because his testimony

“would have been that the DNA matched McFarlane’s.” Accordingly, instead of

disputing McFarlane’s identity, the defense developed a theory of the case that “his

semen was there as a result of consensual sex and someone else committed the

crime[.]”




                                          4
        “[S]trategic or tactical decisions by trial counsel” are very rarely grounds for

ineffective assistance of counsel claims. See Robinson v. State, 913 So. 2d 514, 524

(Fla. 2005) (quoting Kenon v. State, 855 So. 2d 654, 656 (Fla. 1st DCA 2003)). The

Florida Supreme Court has “consistently held that a trial counsel’s decision to not

call certain witnesses to testify at trial can be reasonable trial strategy.” Johnston v.

State, 63 So. 3d 730, 741 (Fla. 2011) (quoting Everett v. State, 54 So. 3d 464, 474

(Fla. 2010)); see also Anderson v. State, 18 So. 3d 501, 509 (Fla. 2009) (“[T]rial

counsel’s ‘strategic decisions do not constitute ineffective assistance of counsel if

alternative courses have been considered and rejected and counsel’s decision was

reasonable under the norms of professional conduct.’” (quoting Occhicone v. State,

768 So. 2d 1037, 1048 (Fla. 2000))).

        Here, McFarlane’s trial counsel’s decision to not call Dr. Herrera was a

reasonable trial strategy. Counsel interviewed Dr. Herrera, presented Dr. Herrera

with the pertinent case information, and made the “strategic decision” not to call him

after learning Dr. Herrera’s opinion would have been detrimental to McFarlane’s

case.    As such, counsel’s decision to not call Dr. Herrera did not constitute

ineffective assistance of counsel.

        McFarlane also argued ineffective assistance of counsel due to the failure to

receive a ruling from the trial court during McFarlane’s trial regarding the motion to

provide the jury an instruction explaining spoliation of evidence. In fact, trial



                                            5
counsel did obtain a ruling on this motion: it was adverse to McFarlane. The trial

court expressly stated, “I have decided not to give the spoliation instruction.”

Immediately after the trial court’s ruling, McFarlane moved to strike “the DNA

evidence and all testimony with regard to the DNA evidence.” Trial counsel further

ensured a copy of the proposed spoliation instruction was in the record to preserve

the issue for appeal.

      As a result of trial counsel’s preservation of issues relating to the DNA

evidence, McFarlane contested the admissibility of the DNA evidence in his direct

appeal by alleging deficiencies within the chain of custody. However, McFarlane

did not raise the spoliation jury instruction issue on direct appeal. See Johnson v.

State, 3 So. 3d 412, 414 (Fla. 3d DCA 2009) (“A claim of trial court error generally

can be raised on direct appeal but not in a rule 3.850 motion, and a claim of

ineffectiveness generally can be raised in a rule 3.850 motion but not on direct

appeal.” (quoting Bruno v. State, 807 So. 2d 55, 63 (Fla. 2001))). McFarlane cannot

now claim trial court error regarding the alleged failure to render a ruling on the

spoliation instruction, as this issue was not raised on direct appeal. In recognizing

this fact during the evidentiary hearing, the trial court correctly rejected McFarlane’s

allegations of error.

      Finally, McFarlane claims ineffective assistance of counsel because trial

counsel failed to seat a jury consisting of his “contemporaries,” which would have



                                           6
been “an eclectic group of males ages 40 to 65 years old and democrats (liberals).”

This argument fails because “defendants are not entitled to a particular jury

composition[.]” Gordon v. State, 704 So. 2d 107, 111 (Fla. 1997) (quoting Taylor

v. Louisiana, 419 U.S. 522, 538 (1975)).

          b. Prosecutorial Misconduct at the Hearing Below

      In addition, McFarlane alleges prosecutorial misconduct at the evidentiary

hearing below. McFarlane asserts the prosecutor’s mischaracterization of the DNA

evidence as “ten plus non-motile sperm cells” constituted a “misguided,

Machiavellian attempt [of] misdirection.” Because this alleged misconduct was not

raised in the 3.850 motion, it is not properly before this Court. 2

          c. The Trial Court’s Denial of Funds to Retain an Expert

      Finally, McFarlane argues he was entitled to receive funds from the Justice

Administrative Commission to retain an expert to testify regarding the DNA

evidence. McFarlane claims the trial court’s denial “was predicated on prosecutor’s

disingenuous allegation of 10 plus fabrication sperm cells.” It was not. The record




2
  Additionally, the record conclusively shows the prosecutor fairly characterized the
evidence. First, McFarlane’s own defense counsel stated in closing: “Now, you
recall that Detective Ross who got that rape treatment kit from Doctor Allen, the first
thing he said was in that kit was ten non-motile sperms.” Second, Saavedra’s
testimony at the evidentiary hearing below also reflected: “The documentation from
the Rape Treatment Center indicated that there were ten-plus non-motile sperm.”

                                           7
plainly shows that the prosecutor did not mischaracterize any evidence at the

evidentiary hearing below.

      Furthermore, “[f]unds . . . of this state . . . may not be used, directly or

indirectly, in appellate or collateral proceedings unless the use is constitutionally or

statutorily mandated.” § 924.051(9), Fla. Stat. (2020). Additionally, the trial judge

has discretion in awarding funds for an indigent defendant to retain an expert. See

Kelley v. State, 569 So. 2d 754, 756 (Fla. 1990); see also Mann v. State, 937 So. 2d

722, 727 (Fla. 3d DCA 2006) (“There is, however, no statutory entitlement to

representation in collateral relief proceedings for defendants not under a sentence of

death.”).

      Here, the trial court denied McFarlane’s attempt to receive $4,000 to retain an

expert because the court found “I don’t have any literature anywhere . . . that

suggests that the defendant’s position would be supported by any expert anywhere.”

We can find no abuse its discretion.

      IV. CONCLUSION

      For the reasons explained, we affirm the trial court’s order denying

McFarlane’s motion for post-conviction relief.

      Affirmed.




                                           8